WILL WILSON
AXTORNEYGENERAL

    Honotigb&q-~RobertH. c81dwe13, Jr.
    County Attorney       '.
    Denttin County ~’
    Denton, Texas      .,. .. .,
                                          Opinion NO’.~
                                                      ~11-850
                                          Re:   ~WhetherDenton County
                                                ,6an cqpve’y certain, real
                                                property for. valuable’
                                                c?nsideration    directly
                                                without following aa-
                                                vertieement procedure
                                                of Art. 1577,‘?,A.C.S.
               ::Your :ieqqest. for .our opinion. a8 to- fhe me.thid which
    may~b;e‘fPllotied.by Dentdn Ccknty ln’c&reyUg          certaln.kal
    property.reado In part      80 follows:
          :     i “On Maroli 15; .i960, PFioej ,DanleX, Governor :
         oi’ the z3tate; 8otlng fireu8nt t0 AW.ole, 6673a,
         V.S.C.S.;, .oonveyed a ,tpkot of 2.06 aoreo of land
         ttiDenton County, Tex8e: Thle land wae orl&nally
         aoqulreil by the, County wlthtiut cost to the State,
         and the~title ‘was put in the State of Texas. It
         Wnow abandoned right-of-way.            The ad,jolnlng and
         abutting owner to thie 2.06 aore traot is a single
         Indl~Wual, and the County now deairee-to convey
         ttiti: property ‘to this adjoining owner for a valu-
         able oonslderatlon,       which la aotually the exchange
         or oonveyanoe of’ oertain properWee of hls,to the
         county,. ~ror road purpoees.
               “My ‘we&ion    then, ia:  Can the .County now
          convey this   2.06 acre6 directly to the adJoIning
          a~#$abutting owner, for the valuable oonslderation,
          or muot ire go through the alternative prooedure pro-
          vided Wider Article 1577, 80 amended, of advertlae-
          ment and pub110 auction.
              Artlole 1577, V.A.C.S.,aii amendkd Acts 1953, 53rd
    Leg.,.p; 447, oh, 133,‘provldes  for Bale of any real estate of
    the county bjy pub110 auotion wlth~ apeclfio advertle~ing require-
    ments. The Aot 8lso etates:,
_   _    -
                                                                     .1   .




         Ron. Robert I-I.
                        Caldwell, Jr., page 2 (~~-850)

                           .'Provided,however, that where
                 abandoned right-oft-wayProperty Is no longer
                 n&eded:for hlghyay or,road purposes and the
                 county decides to sell said right-of-wayprop-
                 erty, It shall be sold with the following
                 prlorltlea: (1) to abutting or adjoining land-
                 owners;~(2) to the orlglnal grantors, his heirs
                 orassigns of the original tract from whence
                 said right-of-waywas conveyed; or (3) at pub-
                 lic auction a8 provided above. a 0 .I'
                   Under.the facts you have stated, there Is no constl-
         tutional problem raised. Attorney General Opinion S-93 (1953)
         held that the part of Art. 1577, as amended, which grants prl-
         oritles of purchase.to certain persons to purchase real estate
         from a county is valid $nsofati,asIt purports to cover abandoned
         hlghway,right-of-wayconveyed by .theState to,a county.
                   Art. '1577;as amended, sets up priorities by which
         abandonedhighway right-of-waycan,be sold. This statute re-
         quires a public auqtlon with specific advertlslq requirements
         only.ln.easeeuch real e&tate 1s not to be sold (1) to abutting
         or adjolnlnglandowners;" or ."(2)to the cirlglnalgrantors, his
         heirs or assigns:. . ."       i   I
                    It Is our o$lnlon that abandoned highway right-of-way
         ,conveye,d@y:'the',Statg
                                to.a c~ounty.$n~,accordance
                                                          with Article    :
         .6673a;.V.A;C.S;,.may.be sold to tin&butting or'adjoining,land-
          owner pursuant tb Article L577~~as amended,,V.A.C.S.,~wlthout
          following thoae~provisions of sald.statutewhich provlde'forad-
          vertisementand:publlc apctlcjn.
                                       SUMMARY
                      A&ndoned highway right-of-wayconveyed by
                 thenState~to Denton County may be sold to en
                 abutting or adjoining landownerwithout following
                 the p~vialona in Art. 1577, V.A~.C.S.,providing
                 for advertisementand public ~auctlon.
    :.
                                                 Your0 very tiuly,
             :
                    '..                          WILLWILSON
                                                 Attorney General of Texas


                            ‘..




         JAO:bh ..
Ron. Robert H. Caldwell, Jr., page 3~ OJW-850)

APPROVED:
OPINIONCOMMITT.EE
w. v. Geppert, ChalrWW
Jack Goodman
R. V. Loftin, Jr.
Phocion Park
Iola B. WilCox
REVIEWED FOR THE ATTOFW+GENERAL
BY:
         Leonard Paesmore